Title: To James Madison from Thomas Hazard, Jr., 29 February 1812 (Abstract)
From: Hazard, Thomas
To: Madison, James


29 February 1812, Boston. Has received reports that there may be a vacancy in the U.S. consulate at Liverpool, in which event he recommends his son Thomas Rodman Hazard, “who has been settled there several years a merchant.” Describes his son as a man of moral character and respectability in business who would perform the duties of office with honor if appointed. Encloses a letter from the governor of the commonwealth on this subject.
